Citation Nr: 0415621	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  He died in August 1988.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in November 2002 did not contain 
sufficient information to satisfy the notice requirements 
under the above referenced laws and regulations.  Indeed, the 
notice provided to the veteran exclusively addressed service 
connection despite the fact that this issue was denied most 
recently in April 1994.  In order to properly inform the 
appellant of evidence needed to support her claim, she must 
first be advised of what new and material evidence is 
necessary to reopen her previously denied claim.

With regard to assisting the appellant in obtaining evidence, 
the record indicated that the veteran underwent an Agent 
Orange examination at the University Drive VA Medical Center 
(VAMC) in October 1984.  These records have not been 
associated with the file.  Since records generated by VA 
facilities are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

The Board finds that the issue of educational assistance must 
be deferred until the service connection claim is resolved.  
The educational assistance claim is inextricably intertwined 
with the resolution of the service connection issue and the 
outcome could impact any decision regarding educational 
assistance.  As such, they must be considered together, and a 
decision by the Board would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant 
to identify all VA and non-VA healthcare 
providers who treated the veteran for 
liver cancer between April 1972 and the 
date of his death, and ask her to sign 
the appropriate releases.  The RO should 
specifically attempt to obtain an Agent 
Orange examination report from the 
University Drive VAMC dated in October 
1984.  Thereafter, the RO should attempt 
to secure these records, and any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
appellant and her representative must be 
notified of unsuccessful efforts in this 
regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  In 
addition, the appellant should be asked 
to submit all relevant evidence in her 
possession that is not of record.

3.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If additional 
evidence or information received triggers 
a need for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



